EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sujin Park on 08/24/2022.

The application has been amended as follows: 
Claim 1, line 9: “a time value of the first local minimum point” was changed to “the first local minimum point”;
Claim 1, lines 10-11 “a time value of the second local minimum point” was changed to “the second local minimum point”;
Claim 1, lines 29-31: “to display information related to a blood glucose measuring device that is connected with the apparatus and/or an interface for receiving a new calibration blood glucose value from a user” was changed to “to display (i) information related to a blood glucose measuring device that is connected with the apparatus and/or (ii) an interface for receiving a new calibration blood glucose value from a user”.
Claim 11, lines 7-8: “a time value of the first local minimum point” was changed to “the first local minimum point”;
Claim 11, line 9 “a time value of the second local minimum point” was changed to “the second local minimum point”;
Claim 11, lines 27-29: “to display information related to a blood glucose measuring device that is connected with an apparatus for estimating blood glucose and/or an interface for receiving a new calibration blood glucose value from a user” was changed to “to display (i) information related to a blood glucose measuring device that is connected with an apparatus for estimating blood glucose and/or (ii) an interface for receiving a new calibration blood glucose value from a user”.
Claims 16 and 18-23 were rejoined
Claim 16, lines 8-9: “a time value of the first local minimum point” was changed to “the first local minimum point”;
Claim 16, line 10 “a time value of the second local minimum point” was changed to “the second local minimum point”;
Claim 16, lines 34-36: “to display information related to a blood glucose measuring device that is connected with the apparatus and/or an interface for receiving a new calibration blood glucose value from the user” was changed to “to display (i) information related to a blood glucose measuring device that is connected with the apparatus and/or (ii) an interface for receiving a new calibration blood glucose value from the user”.
Claims 26-29 were rejoined;
Claim 26, lines 7-8: “a time value of the first local minimum point” was changed to “the first local minimum point”;
Claim 26, line 9 “a time value of the second local minimum point” was changed to “the second local minimum point”;
Claim 26, lines 30-32: “to display information related to a blood glucose measuring device that is connected with an apparatus for estimating blood glucose and/or an interface for receiving a new calibration blood glucose value from the user” was changed to “to display (i) information related to a blood glucose measuring device that is connected with an apparatus for estimating blood glucose and/or (ii) an interface for receiving a new calibration blood glucose value from the user”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1, 11, 16, and 26, the closest prior art of John et al. (U.S. Pub. No. 2021/0401332) (previously cited) in view of Yang et al. (U.S. Pub. No. 2013/0332085) and Shimizu (U.S. Pub. No. 2019/0011467) which disclose a pulse wave sensor based blood glucose measurement system wherein the system calculates glucose values based on weighted sensor data and calibrated sensor glucose values (see paragraph 0015 of Yang) and wherein the calibration is based on the measured glucose values satisfying a series of conditions or threshold values (see paragraph 0045 of Shimizu). However, the prior art is silent as to estimating a first blood glucose value by applying a blood glucose estimation model to the extracted feature, wherein the extracted feature a difference between a time value of the first point and a time value of the second point, and estimating a final blood glucose value based on a weighted summation between the first blood glucose value that is estimated based on the extracted feature and a calibration blood glucose value which is measured at a calibration time and wherein the system calibrates the blood glucose estimation model based on a calibration condition. Additionally, the Examiner agrees that controlling the output interface to display information related to a blood glucose measuring device that is connected with the apparatus and/or an interface for receiving a new calibration blood glucose value from a user, based on the estimated final blood glucose value satisfying the calibration condition, integrates the claimed subject matter into a practical application as it is tied to a constant changing and updating evaluation, measurement, and analysis of blood glucose monitoring.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791